           Case 1:13-cr-00271-LTS Document 962 Filed 04/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES,

        -v-                                                           No. 13-CR-00271-LTS


ALTERRELL WILLIAMS,

                 Defendant.

-------------------------------------------------------x


                                                     ORDER

                 The Court has received and reviewed Mr. Williams’s letter concerning his release

to home confinement (docket entry no. 961). Any challenges to a disciplinary action or

calculation of his time in custody must be raised with the Bureau of Prisons (“BOP”) directly

through its Administrative Remedy Program. The compassionate release provisions of the

CARES Act require that Mr. Williams first submit a request compassionate release to the warden

at his facility. The BOP’s administrative release program also requires Mr. Williams to apply

within the BOP system. The Court cannot intervene in his case until he has exhausted his

administrative remedies. Mr. Williams may wish to reach out to his counsel regarding request

for compassionate or administrative release.

                 The Court will mail a copy of this Order to Mr. Williams.


        SO ORDERED.

Dated: New York, New York
       April 29, 2020
                                                                      __/s/ Laura Taylor Swain___
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge



ORDER RE WILLIAMS LETTER.DOCX                              VERSION APRIL 29, 2020                    1
         Case 1:13-cr-00271-LTS Document 962 Filed 04/29/20 Page 2 of 2



Copy mailed to:
Alterrell Williams
Inmate # 69981-054
RRM New York
Residential Reentry Office
P.O. Box 329014
Brooklyn, NY 11232




ORDER RE WILLIAMS LETTER.DOCX           VERSION APRIL 29, 2020            2
